                         United States District Court
                       Western District of North Carolina
                              Statesville Division

        Antoine Lee Ferone,                          JUDGMENT IN CASE

            Petitioner(s),                             5:16-cv-00083-KDB
                                                    5:12-cr-00037-KDB-DCK
                 vs.

                USA,

           Respondent(s).



 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 31, 2020 Order.

                                               January 31, 2020
